                                EXHIBIT A




 Case 2-19-20905-PRW,
DOCS_NY:43882.2 18489/002  Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
           Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 1 of 27
James I. Stang                                                                                             July 9, 2021
Pachulski Stang Ziehl & Jones                                                              Client-Matter: 18456-29583
10100 Santa Monica Blvd.                                                                             Invoice #: 116386
13th Floor                                                                                        Tax ID # XX-XXXXXXX
Los Angeles, CA 90067

Via Email: jstang@pszjlaw.com


        RE: UCC Roman Catholic Diocese of Rochester

        Services Rendered From July 8, 2020 Through May 31, 2021

                     Professional Services                                  $ 100,202.00     USD
                       CURRENT CHARGES                                      $ 100,202.00     USD


                                         PAYMENT IS DUE BY August 8, 2021

Please direct questions regarding this invoice to: Matthew Babcock at (801) 364-6233 or MBabcock@thinkbrg.com.

Please remit wire/ACH payment to:                                  Please remit check payment to:
Bank Name:       PNC BANK, N.A.                                    BERKELEY RESEARCH GROUP, LLC
SWIFT:           PNCCUS33                                          PO BOX 676158
ABA #:           031207607                                         DALLAS, TX 75267-6158
Account Name: BERKELEY RESEARCH GROUP, LLC
Account #:       8026286672                                        Please remit express/overnight payment to:
Reference:       116386                                            PNC BANK C/O BERKELEY RESEARCH GROUP, LLC
                                                                   LOCKBOX NUMBER 676158
Remittance advice to be sent to:                                   1200 E CAMPBELL RD, STE 108
remitadvice@thinkbrg.com                                           RICHARDSON, TX 75081

**Due to COVID-19, we are kindly requesting all payments to be made electronically.




             BRG Corporate Address: 2200 Powell Street - Suite 1200 | Emeryville, CA 94608
     Case 2-19-20905-PRW,       Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
              Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 2 of 27
To: James I. Stang                                                                   Page 2 of 26
c/o: Pachulski Stang Ziehl & Jones                                              Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                         Client-Matter: 18456-029583

Services Rendered From July 8, 2020 Through May 31, 2021

PROFESSIONAL SERVICES
                                                            Rate      Hours            Amount
Managing Director
  David Judd                                               660.00      0.20             132.00
  Paul Shields                                             620.00      0.30             186.00
  Ray Strong                                               590.00     21.30          12,567.00
  Ray Strong                                               565.00     38.00          21,470.00

Associate Director
   Matthew Babcock                                         540.00      2.50           1,350.00
   Matthew Babcock                                         515.00     37.00          19,055.00

Senior Managing Consultant
   Jeffrey Shaw                                            475.00     41.30          19,617.50

Consultant
  Sarita Bhattacharya                                      325.00      0.10              32.50

Senior Associate
   Christina Tergevorkian                                  270.00     32.20           8,694.00

Associate
   Shelby Chaffos                                          235.00      0.10              23.50
   Caroline Bates                                          225.00     54.70          12,307.50

Case Assistant
   Victoria Calder                                         105.00     45.40           4,767.00

Total Professional Services                                          273.10         100,202.00




     Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
              Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 3 of 27
To: James I. Stang                                                                                     Page 3 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                           Client-Matter: 18456-029583

SUMMARY BY TASK CODE

 Task Code    Description                                                                Hours          Amount
  200.90      Document / Data Analysis (Production Requests)                             18.10          5,205.00
              Debtors Operations / Monitoring (Monthly Operating Reports / Periodic
  220.00      Reporting)                                                                   1.60           837.50
  300.00      Asset Analysis (General - Debtors)                                          17.60         5,859.00
  302.00      Asset Analysis (General - Related Non-Debtors)                             198.30        68,710.50
  600.00      Claims / Liability Analysis (General)                                        0.80           400.00
  1010.00     Employment Application                                                       1.90         1,073.50
  1020.00     Meeting Preparation & Attendance                                            19.20        10,633.00
  1060.00     Fee Application Preparation & Hearing                                       15.60         7,483.50

Total Professional Services                                                              273.10       100,202.00




     Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
              Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 4 of 27
To: James I. Stang                                                                                         Page 4 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Services Rendered From July 8, 2020 Through May 31, 2021

DETAIL OF PROFESSIONAL SERVICES

Date         Name                        Description                              Hours        Rate          Amount

Task Code: 200.90 - Document / Data Analysis (Production Requests)
09/23/20     Ray Strong                Discussed Debtor document                   0.30      565.00           169.50
                                       production issues with counsel.
10/22/20     Victoria Calder             Identified additional documents / data    2.10      105.00           220.50
                                         to be requested from Debtor.
11/03/20     Matthew Babcock             Prepared document request as follow-      0.40      515.00           206.00
                                         up to call with Debtor's CFO.
11/04/20     Victoria Calder             Finalized document request.               3.20      105.00           336.00
11/18/20     Matthew Babcock             Evaluated status of document request.     0.30      515.00           154.50
11/27/20     Matthew Babcock             Examined recent document                  0.60      515.00           309.00
                                         production.
12/01/20     Matthew Babcock             Examined recent document                  0.60      515.00           309.00
                                         productions 006 and 007.
12/07/20     Victoria Calder             Examined document productions (006        0.90      105.00            94.50
                                         & 007), including coordination of
                                         additional analysis.
12/09/20     Matthew Babcock             Evaluated status of analysis of           0.20      515.00           103.00
                                         document production.
12/09/20     Victoria Calder             Prepared index of Parish financial        1.30      105.00           136.50
                                         documents (#1-50) for Vol006.
12/10/20     Victoria Calder             Prepared index of Parish financial        1.10      105.00           115.50
                                         documents (#51-133) for Vol006.
12/11/20     Matthew Babcock             Reviewed status of analysis of            0.30      515.00           154.50
                                         document production.
12/11/20     Victoria Calder             Analyzed review notes into                0.50      105.00            52.50
                                         spreadsheet for production 006.
12/11/20     Victoria Calder             Examined production 007 documents         1.30      105.00           136.50
                                         by type and description.
12/14/20     Matthew Babcock             Examined document production              1.20      515.00           618.00
                                         (account statements and parish
                                         financials).
12/17/20     Matthew Babcock             Prepared findings to UCC Counsel in       0.50      515.00           257.50
                                         regard to recent document
                                         productions (006 and 007).
12/17/20     Ray Strong                  Analyzed document request issues.         0.20      565.00           113.00


       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 5 of 27
To: James I. Stang                                                                                         Page 5 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
12/18/20     Matthew Babcock             Spoke with UCC Counsel in regard to       0.50      515.00           257.50
                                         document productions.
12/18/20     Ray Strong                  Attended conference call with UCC         0.50      565.00           282.50
                                         counsel to discuss document request
                                         issues.
12/22/20     Ray Strong                  Addressed and clarified accounting        0.20      565.00           113.00
                                         data requests with counsel.
01/07/21     Matthew Babcock             Spoke with BRG (RS) in regard to          0.10      540.00            54.00
                                         document production issues.
01/07/21     Ray Strong                  Spoke with BRG (MB) regarding             0.10      590.00            59.00
                                         document production issues.
01/12/21     Matthew Babcock             Reviewed status of outstanding            0.30      540.00           162.00
                                         document requests in preparation for
                                         call with UCC Counsel.
01/12/21     Matthew Babcock             Spoke with UCC Counsel (IS, BM) and       0.70      540.00           378.00
                                         BRG (RS) in regard to case issues,
                                         including outstanding discovery
                                         requests.
01/12/21     Ray Strong                  Attended conference call with UCC         0.70      590.00           413.00
                                         counsel (IS, BM) and BRG team (MB)
                                         to review status of document
                                         requests.
                                         Total for Task Code 200.90               18.10                     5,205.00

Task Code: 220.00 - Debtors Operations / Monitoring (Monthly Operating Reports / Periodic Reporting)
03/11/21     Matthew Babcock             Spoke with BRG (DJ, RS, PS, JS) in        0.20    540.00             108.00
                                         regard to analysis of MORs.
03/11/21     David Judd                  Participated in Zoom call with BRG        0.20      660.00           132.00
                                         (MB, RS, PS, JS) regarding monthly
                                         operating reports.
03/11/21     Jeffrey Shaw                Attended call with BRG (RS, MB, PS,       0.20      475.00            95.00
                                         DJ) regarding analysis of financial
                                         reports.
03/11/21     Paul Shields                Participated in call with BRG (DJ, RS,    0.20      620.00           124.00
                                         MB, JS) regarding evaluation of data
                                         from monthly operating reports.
03/11/21     Ray Strong                  Spoke with BRG (MB, DJ, PS, JS)           0.20      590.00           118.00
                                         regarding MOR/Debtor Post Petition
                                         model for ongoing evaluation and
                                         monitoring.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 6 of 27
To: James I. Stang                                                                                         Page 6 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
04/02/21     Sarita Bhattacharya         Met with BRG (PS, JS, SC) to discuss      0.10      325.00            32.50
                                         review of monthly operating reports.
04/02/21     Shelby Chaffos              Call with BRG (PS, SB, JS) to evaluate    0.10      235.00            23.50
                                         the status of the monthly operating
                                         reports and periodic reporting.
04/02/21     Jeffrey Shaw                Followed-up with Debtor regarding         0.20      475.00            95.00
                                         MOR receipt and disbursement data.
04/02/21     Jeffrey Shaw                Participated in call with BRG (PS, SC,    0.10      475.00            47.50
                                         SB) to discuss analysis of monthly
                                         monitoring of Debtor cash activity.
04/02/21     Paul Shields                Spoke with BRG (JS, SC, SB) regarding     0.10      620.00            62.00
                                         status of evaluating MORs and
                                         periodic reports, including work to
                                         perform going forward.
                                         Total for Task Code 220.00                1.60                       837.50

Task Code: 300.00 - Asset Analysis (General - Debtors)
10/21/20     Matthew Babcock             Analyzed Communis fund activity.          0.50      515.00           257.50
10/21/20     Victoria Calder             Analyzed September 2020 Communis          1.10      105.00           115.50
                                         Fund statements / data for 58
                                         accounts.
10/22/20     Matthew Babcock             Examined financial information for the    0.70      515.00           360.50
                                         Communis Fund for years ended 2014
                                         - 2019.
10/22/20     Victoria Calder             Analyzed financial information for the    0.50      105.00            52.50
                                         Pastoral Center for years ending 2016
                                         - 2018.
10/23/20     Victoria Calder             Reviewed financial information for the    3.00      105.00           315.00
                                         Pastoral Center for years ending 2015
                                         - 2010.
10/23/20     Victoria Calder             Analyzed financial information for the    0.40      105.00            42.00
                                         Communis Fund for years ended 2014
                                         - 2019.
11/02/20     Matthew Babcock             Analyzed Communis Fund                    1.10      515.00           566.50
                                         documentation provided by Debtor in
                                         preparation for interview with Debtor
                                         CFO.
11/05/20     Ray Strong                  Evaluated status of Diocese and           0.30      565.00           169.50
                                         Communis Fund financial statement
                                         analysis.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 7 of 27
To: James I. Stang                                                                                       Page 7 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                  Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                             Client-Matter: 18456-029583

Date         Name                        Description                            Hours        Rate          Amount
11/05/20     Christina Tergevorkian      Examined Communis Fund's audited        1.00      270.00           270.00
                                         Balance Sheets and Income
                                         Statements for year ends June 2019
                                         through June 2018.
11/05/20     Christina Tergevorkian      Analyzed Pastoral Center's audited      3.00      270.00           810.00
                                         Balance Sheets for year ends June
                                         2019 through June 2010.
11/05/20     Christina Tergevorkian      Analyzed Pastoral Center's audited      2.00      270.00           540.00
                                         Income Statements for years ending
                                         June 2010 through June 2019.
01/25/21     Ray Strong                  Analyzed financial statements           1.40      590.00           826.00
                                         provided by Debtor for Communis
                                         Fund.
01/25/21     Ray Strong                  Analyzed financial statements           1.10      590.00           649.00
                                         provided by Debtor for Pastoral
                                         Center.
01/26/21     Ray Strong                  Analyzed Pastoral Center financial      0.80      590.00           472.00
                                         statements provided by Debtor for
                                         asset analysis.
01/26/21     Ray Strong                  Analyzed Communis fund financial        0.70      590.00           413.00
                                         statements provided by Debtor for
                                         asset analysis.
                                         Total for Task Code 300.00             17.60                     5,859.00

Task Code: 302.00 - Asset Analysis (General - Related Non-Debtors)
09/18/20     Matthew Babcock             Examined parish financial documents.    0.70      515.00           360.50
09/21/20     Matthew Babcock             Examined parish financial documents,    1.20      515.00           618.00
                                         including coordination of additional
                                         analysis.
09/21/20     Ray Strong                  Analyzed parish documentation           0.50      565.00           282.50
                                         produced by Debtor for financial
                                         analysis.
09/22/20     Matthew Babcock             Analyzed parish financial documents,    0.70      515.00           360.50
                                         including discussions with UCC
                                         Counsel (BM).
09/22/20     Ray Strong                  Continued analysis of parish            0.30      565.00           169.50
                                         documentation produced by Debtor
                                         for financial analysis.
09/24/20     Matthew Babcock             Analyzed Diocese of Rochester parish    2.70      515.00         1,390.50
                                         financial statements / documents.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 8 of 27
To: James I. Stang                                                                                        Page 8 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                   Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                              Client-Matter: 18456-029583

Date         Name                        Description                             Hours        Rate          Amount
09/24/20     Victoria Calder             Continued analysis of financial          1.70      105.00           178.50
                                         statements produced by Debtor for
                                         parishes year ending 6/30/2014.
09/24/20     Victoria Calder             Analyzed financial statements            1.70      105.00           178.50
                                         produced by Debtor for parishes year
                                         ending 6/30/2014.
09/24/20     Victoria Calder             Analyzed financial statements            2.60      105.00           273.00
                                         produced by Debtor for parishes year
                                         ending 6/30/2015.
09/24/20     Ray Strong                  Analyzed Debtor documentation to         0.20      565.00           113.00
                                         develop list of Parishes.
09/24/20     Ray Strong                  Reviewed parish financial                1.00      565.00           565.00
                                         documentation / data.
09/24/20     Ray Strong                  Analyzed parish financial documents      2.00      565.00         1,130.00
                                         produced by Debtor.
09/25/20     Victoria Calder             Analyzed financial statements            1.60      105.00           168.00
                                         produced by Debtor for parishes year
                                         ending 6/30/2016.
09/25/20     Victoria Calder             Analyzed financial statements            1.00      105.00           105.00
                                         produced by Debtor for parishes year
                                         ending 6/30/2015.
09/25/20     Victoria Calder             Analyzed financial statements            0.60      105.00            63.00
                                         produced by Debtor for parishes year
                                         ending 6/30/2019.
09/25/20     Victoria Calder             Analyzed financial statements            1.50      105.00           157.50
                                         produced by Debtor for parishes year
                                         ending 6/30/2017.
09/25/20     Victoria Calder             Analyzed financial statements            1.70      105.00           178.50
                                         produced by Debtor for parishes year
                                         ending 6/30/2018.
09/28/20     Victoria Calder             Continued analysis of financial          0.30      105.00            31.50
                                         statements produced by Debtor for
                                         parishes year ending 6/30/2019.
09/28/20     Victoria Calder             Analyzed trial balance data produced     2.30      105.00           241.50
                                         by Debtor for 002 Church of the
                                         Blessed Sacrament, to 342 Holy Family
                                         Catholic Community parishes for year
                                         ended 6/30/2010.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
                Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 9 of 27
To: James I. Stang                                                                                         Page 9 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
09/28/20     Victoria Calder             Analyzed trial balance data produced      1.10      105.00           115.50
                                         by Debtor for 343 Our Lady of the
                                         Snow Parish to 311 St. Mary of the
                                         Assumption parishes for year ended
                                         6/30/2011.
09/29/20     Victoria Calder             Analyzed trial balance data produced      1.00      105.00           105.00
                                         by Debtor for Monroe Clinton Partner
                                         Parish to Elmira Parishes and schools
                                         parishes for year ended 6/30/2013.
09/29/20     Victoria Calder             Analyzed financial statements             0.80      105.00            84.00
                                         produced by Debtor for Monroe
                                         Clinton Partner Parish to 210 St. Mary
                                         parishes for the year ended
                                         6/30/2014.
09/29/20     Victoria Calder             Analyzed trial balance data produced      1.30      105.00           136.50
                                         by Debtor for 002 Church of the
                                         Blessed Sacrament to Elmira Parishes
                                         and Schools parishes for year ended
                                         6/30/2012.
09/29/20     Victoria Calder             Analyzed trial balance data produced      0.70      105.00            73.50
                                         by Debtor for 313 St. Dominic Church
                                         to 358 Roman Catholic Parish of St.
                                         Francis parishes for year ended
                                         6/30/2011.
10/01/20     Matthew Babcock             Revised Parish financial analysis.        1.70      515.00           875.50
10/01/20     Victoria Calder             Analyzed parish financial statements      2.80      105.00           294.00
                                         produced by Debtor for bates
                                         numbers D00000001 - D00014564.
10/01/20     Victoria Calder             Analyzed parish financial statements      0.60      105.00            63.00
                                         produced by Debtor for bates
                                         numbers D00014565 - D00019657.
10/02/20     Matthew Babcock             Updated analysis of parish financial      0.50      515.00           257.50
                                         information pursuant to review of
                                         available documentation.
10/05/20     Matthew Babcock             Participated in call with UCC Counsel     0.40      515.00           206.00
                                         and BRG (RS) regarding parish
                                         financials.
10/05/20     Matthew Babcock             Analyzed available parish financial       0.70      515.00           360.50
                                         documents, including creation of
                                         index.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 10 of 27
To: James I. Stang                                                                                        Page 10 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
10/05/20     Ray Strong                  Attended call with counsel and BRG        0.30      565.00           169.50
                                         (MB) to discuss financial statement
                                         and asset analysis (partial call).
10/05/20     Ray Strong                  Analyzed balance sheet and financial      1.30      565.00           734.50
                                         documentation for parish 359.
10/05/20     Ray Strong                  Analyzed parish financial statements      0.70      565.00           395.50
                                         provided by Debtor.
10/05/20     Ray Strong                  Reviewed assignments / counsel            0.50      565.00           282.50
                                         requests regarding parish financials.
10/05/20     Ray Strong                  Evaluated automation / scanning OCR       1.30      565.00           734.50
                                         options to analyze financial
                                         documents.
10/05/20     Ray Strong                  Analyzed parish balance sheets and        2.10      565.00         1,186.50
                                         trial balances provided by counsel for
                                         asset analysis.
10/06/20     Ray Strong                  Analyzed parish trial balances            0.80      565.00           452.00
                                         provided for asset analysis.
10/06/20     Ray Strong                  Analyzed parish balance sheets            2.90      565.00         1,638.50
                                         provided for asset analysis.
10/06/20     Christina Tergevorkian      Evaluated automated options for           1.00      270.00           270.00
                                         financial statement data analysis.
10/07/20     Ray Strong                  Reviewed assignments for asset            0.30      565.00           169.50
                                         analysis.
10/07/20     Ray Strong                  Analyzed scanning / OCR options to        0.90      565.00           508.50
                                         extract data from pdfs provided by
                                         Debtor.
10/07/20     Ray Strong                  Analyzed parish balance sheets            2.80      565.00         1,582.00
                                         provided for asset analysis.
10/07/20     Christina Tergevorkian      Reviewed 2019 financial statements        2.30      270.00           621.00
                                         for parishes.
10/08/20     Ray Strong                  Analyzed parish balance sheet             1.10      565.00           621.50
                                         documentation / data in conjunction
                                         with asset analysis.
10/08/20     Ray Strong                  Evaluated status of parish asset          0.30      565.00           169.50
                                         analysis.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for    0.80      270.00           216.00
                                         St Theodore Gales and Holy Family
                                         Aub.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 11 of 27
To: James I. Stang                                                                                          Page 11 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                      Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                 Client-Matter: 18456-029583

Date         Name                        Description                                Hours        Rate          Amount
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         Sacred Heart Aub, St Alphonsus Aub,
                                         and St Mary Aub.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         Our Lady of the Lakes Penn Yan and
                                         Monroe Clinton Partner Parishes.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         St John the Evangelist Gre, Greece
                                         Parishes, and St Marks Greece.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         St Pius Tenth Chi and St Stanislaus Roc.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         Our Lady of Victory Roc, Greece
                                         Mother of Sorrows, and St Charles
                                         Borromeo Gre.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         Rochester West Side Parishes and Holy
                                         Cross Church of Rochester.
10/08/20     Christina Tergevorkian      Analyzed 2019 financial statements for      0.80      270.00           216.00
                                         Our Lady of Lourdes Bri and Our Lady
                                         of Peace Brighton.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         Assumption Fai, St John of Rochester,
                                         St Leo Hil, and St Mary Hon.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Agnes Avo, St Mary Our Mother
                                         Horseheads, and Roman Catholic
                                         Parishes of Ithaca.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Agnes Avo, Nativity of the BVM, NET
                                         Catholic, and St Jerome.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Rita Web, St Paul Web, St
                                         Christopher NCh, Resurrection Fai, St
                                         Elizabeth Ann Seton Ham, and
                                         Transfiguration Pit.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         Good Shepherd CC Aur, All Saints Cor,
                                         St Matthew Liv, and Blessed Trinity
                                         Owe.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 12 of 27
To: James I. Stang                                                                                          Page 12 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                      Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                 Client-Matter: 18456-029583

Date         Name                        Description                                Hours        Rate          Amount
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St John the Evangelist Spencerport, St
                                         Patrick Victor, St Mary of the Lake
                                         Watkins Glen, and Webster Holy
                                         Trinity.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Catherine Men, St Michael Newark,
                                         St Mary of the Lake Watkins Glen, and
                                         Sacred Heart Aub.
10/09/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         Blessed Trinity Owe, Holy Spirit
                                         Penfield, Penfield St Joseph, and St
                                         Louis Pit.
10/10/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Kateri Iro, St Frances Xavier Cabrini
                                         Roc, St Peter RCP Cli, St John Vianney
                                         Bat, and Marianne Cope Hen.
10/10/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Francis and St Clare Waterloo, The
                                         Parish of the Holy Family, Mary
                                         Mother of Mercy, and St Martin de
                                         Porres.
10/10/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Maximilian Kolbe Ont, Rochester
                                         West Side Parishes, Ss Isidore and
                                         Maria Torriba Add, and Palmyra St
                                         Katharine Drexel.
10/10/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         Our Lady of the Valley Hor, Holy
                                         Family Way, and Our Lady of the
                                         Snow.
10/10/20     Christina Tergevorkian      Analyzed 2019 financial statements for      1.00      270.00           270.00
                                         St Luke Gen, Blessed Trinity Wol, Our
                                         Lady of Peace Gen, and Peace of Christ
                                         Roc.
10/10/20     Christina Tergevorkian      Prepared combined analysis of all           0.50      270.00           135.00
                                         2019 Financial Statements for all
                                         parishes.
10/13/20     Matthew Babcock             Updated parish financial data / asset       2.30      515.00         1,184.50
                                         analysis.
10/13/20     Ray Strong                  Examined Parish financial statements.       0.30      565.00           169.50



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 13 of 27
To: James I. Stang                                                                                           Page 13 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                       Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                  Client-Matter: 18456-029583

Date         Name                        Description                                 Hours        Rate          Amount
10/13/20     Ray Strong                  Reviewed status of Parish financial          0.20      565.00           113.00
                                         statement analysis.
10/13/20     Ray Strong                  Updated Parish financial statements          1.10      565.00           621.50
                                         analysis.
10/13/20     Christina Tergevorkian      Reviewed 2019 Balance Sheet data for         1.50      270.00           405.00
                                         all the parishes for financial analysis.
10/14/20     Matthew Babcock             Revised parish financial data / asset        3.20      515.00         1,648.00
                                         analysis.
10/14/20     Ray Strong                  Reviewed parish financial statement          0.50      565.00           282.50
                                         analysis to evaluate available assets.
10/14/20     Christina Tergevorkian      Reviewed 2019 Balance Sheet                  1.50      270.00           405.00
                                         liabilities data for all the parishes for
                                         asset analysis.
10/15/20     Matthew Babcock             Updated parish financial data / asset        1.70      515.00           875.50
                                         analysis.
10/16/20     Matthew Babcock             Spoke with UCC Counsel in order to           0.50      515.00           257.50
                                         discuss parish asset analysis.
10/16/20     Matthew Babcock             Updated parish asset analysis.               0.50      515.00           257.50
10/16/20     Ray Strong                  Attended call with Committee counsel         0.20      565.00           113.00
                                         to address Parish financial and asset
                                         analysis (partial call).
10/21/20     Matthew Babcock             Attended weekly UCC meeting in               0.90      515.00           463.50
                                         order to report findings regarding
                                         parish assets.
10/21/20     Matthew Babcock             Analyzed financial statements (Parish        0.70      515.00           360.50
                                         and Diocese).
10/21/20     Matthew Babcock             Spoke with UCC Counsel regarding             0.40      515.00           206.00
                                         parish assets.
10/22/20     Ray Strong                  Reviewed additional analyses to be           0.50      565.00           282.50
                                         performed based on Committee call.
10/23/20     Ray Strong                  Reviewed parish financial statement          0.20      565.00           113.00
                                         analysis.
10/29/20     Matthew Babcock             Reviewed board minutes discussing            0.40      515.00           206.00
                                         accounting systems and multi-parish
                                         finance directors.
11/02/20     Matthew Babcock             Analyzed parish financial statements.        2.90      515.00         1,493.50
11/04/20     Matthew Babcock             Continued analysis of parish financial       0.40      515.00           206.00
                                         statements.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 14 of 27
To: James I. Stang                                                                                         Page 14 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                     Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                Client-Matter: 18456-029583

Date         Name                        Description                               Hours        Rate          Amount
11/05/20     Ray Strong                  Reviewed status of Parish financial        0.50      565.00           282.50
                                         statement analysis.
11/11/20     Victoria Calder             Analyzed parish financial statements       1.80      105.00           189.00
                                         produced by Debtor.
11/11/20     Ray Strong                  Updated parish financial statement         0.20      565.00           113.00
                                         analysis.
11/12/20     Victoria Calder             Updated analysis of parish financial       1.10      105.00           115.50
                                         statements produced by Debtor.
11/13/20     Victoria Calder             Revised analysis of parish financial       1.90      105.00           199.50
                                         statements produced by Debtor.
12/07/20     Matthew Babcock             Examined parish financial statements /     1.70      515.00           875.50
                                         data.
12/14/20     Victoria Calder             Reviewed accuracy of parish data           0.60      105.00            63.00
                                         across multiple spreadsheets
                                         produced by Debtor.
12/14/20     Victoria Calder             Continued review of accuracy of parish     1.30      105.00           136.50
                                         data across multiple spreadsheets
                                         produced by Debtor.
01/19/21     Matthew Babcock             Spoke with BRG (RS) in regard to           0.10      540.00            54.00
                                         analysis of parish financials (2018 and
                                         2020).
01/19/21     Ray Strong                  Analyzed document productions for          0.30      590.00           177.00
                                         Parish financial statement analysis.
01/19/21     Ray Strong                  Spoke with BRG (MB) regarding              0.10      590.00            59.00
                                         financial statement analysis for
                                         Parishes.
01/21/21     Ray Strong                  Continued analysis of document             1.60      590.00           944.00
                                         productions for Parish financial
                                         statement analysis.
01/25/21     Matthew Babcock             Reviewed parish financial analysis.        0.20      540.00           108.00
01/25/21     Ray Strong                  Developed staff assignments for parish     0.90      590.00           531.00
                                         balance sheet analyses.
01/25/21     Ray Strong                  Analyzed 2018 balance sheets               1.50      590.00           885.00
                                         provided by Debtor for parish asset
                                         analysis.
01/25/21     Ray Strong                  Analyzed 2020 balance sheets               1.60      590.00           944.00
                                         provided by Debtor for parish asset
                                         analysis.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 15 of 27
To: James I. Stang                                                                                        Page 15 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
01/26/21     Caroline Bates              Analyzed 2020 balance sheet data for      2.20      225.00           495.00
                                         the Diocese of Rochester parishes St.
                                         Jerome through Holy Family Way.
01/26/21     Ray Strong                  Reviewed parish balance sheet             0.40      590.00           236.00
                                         analyses.
01/26/21     Ray Strong                  Analyzed parish balance sheets            2.90      590.00         1,711.00
                                         provided by Debtor for asset analysis.
01/27/21     Caroline Bates              Analyzed 2020 balance sheet data for      2.00      225.00           450.00
                                         the Diocese of Rochester parishes Holy
                                         Spirit Penfield through Roman Catholic
                                         of Ithaca.
01/27/21     Caroline Bates              Analyzed 2020 balance sheet data for      1.30      225.00           292.50
                                         the Diocese of Rochester parishes
                                         Sacred Hearth through St. Mary of the
                                         Lake.
01/27/21     Ray Strong                  Updated analysis of parish financial      1.50      590.00           885.00
                                         statements provided by Debtor for
                                         asset analysis.
01/28/21     Caroline Bates              Analyzed 2020 balance sheet data for      3.20      225.00           720.00
                                         the Diocese of Rochester parishes
                                         Sacred Hearth through St. Mary of the
                                         Lake.
01/29/21     Caroline Bates              Analyzed 2020 balance sheet data for      2.40      225.00           540.00
                                         the Diocese of Rochester parishes St.
                                         Mary of our Mother Horsehead
                                         through Webster Holy Trinity.
01/29/21     Ray Strong                  Reviewed status of parish financial       0.20      590.00           118.00
                                         statement analysis.
02/01/21     Caroline Bates              Analyzed 2018 - 2020 balance sheet        1.20      225.00           270.00
                                         data for the Diocese of Rochester
                                         parish 248.
02/01/21     Caroline Bates              Analyzed 2018 - 2020 balance sheet        1.10      225.00           247.50
                                         data for the Diocese of Rochester
                                         parish 338.
02/01/21     Caroline Bates              Analyzed 2018 - 2020 balance sheet        1.10      225.00           247.50
                                         data for the Diocese of Rochester
                                         parish 370.
02/01/21     Caroline Bates              Updated 2018 - 2020 financial             0.40      225.00            90.00
                                         statement analysis for Blessed Trinity
                                         340.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 16 of 27
To: James I. Stang                                                                                        Page 16 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
02/01/21     Ray Strong                  Reviewed analysis of 2018 - 2020          0.30      590.00           177.00
                                         parish financial statements.
02/02/21     Caroline Bates              Analyzed 2018 - 2020 balance sheet        3.00      225.00           675.00
                                         data for Blessed Trinity Wol 345, Good
                                         Shepherd 337, Greece Mother of
                                         Sorrows, Greece Parishes 041 and 044,
                                         Holy Cross Cha 8.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.40      225.00            90.00
                                         statements for Marianne Cope Hen
                                         362.
02/03/21     Caroline Bates              Analyzed financial statements for Our     0.40      225.00            90.00
                                         Lady of Lourdes Bri 17 26 35.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.50      225.00           112.50
                                         statements for Holy Spirit Penfield
                                         294.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for NET Catholic parish.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.50      225.00           112.50
                                         statements for Holy Family Way 342.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.50      225.00           112.50
                                         statements for Monroe Clinton
                                         Partner Parishes.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Holy Family Aub 204.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.40      225.00            90.00
                                         statements for Mary Mother of Mercy
                                         368.
02/03/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.50      225.00           112.50
                                         statements for Nativity of the BVM
                                         Bro 215.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Our Lady of the Snow
                                         343.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Our Lady Of Roc 22.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Resurrection Fai 334.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Palmyra St. Katharine
                                         Drexel parish.


       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 17 of 27
To: James I. Stang                                                                                        Page 17 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Our Lady Queen of
                                         Peace Brighton 21 St Thomas More 57.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Rochester West Side
                                         Parishes.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.40      225.00            90.00
                                         statements for Our Lady of Peace 346.
02/04/21     Caroline Bates              Updated financial statement analysis      0.70      225.00           157.50
                                         for Penfield St. Joseph.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Our Lady of the Valley
                                         Hor 341.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Peace of Christ Roc 348
                                         parish.
02/04/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.50      225.00           112.50
                                         statements for Our Lady of the Lakes
                                         Penn Yan 359.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Alphonsus Aub 207
                                         parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Ss Isidore and Maria
                                         Torriba Add 355.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Christopher 333
                                         parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for Sacred Heart Aub 205
                                         parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.60      225.00           135.00
                                         statements for St Agnes Avo 212 261
                                         270 parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Ss Mary and Martha
                                         Aub 363 parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.60      225.00           135.00
                                         statements for Roman Catholic
                                         Parishes of Ithaca.



       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 18 of 27
To: James I. Stang                                                                                          Page 18 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                      Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                 Client-Matter: 18456-029583

Date         Name                        Description                                Hours        Rate          Amount
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.50      225.00           112.50
                                         statements for St Benedict Can 365
                                         parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.20      225.00            45.00
                                         statements for St Charles Borromeo
                                         Gre 32 parish.
02/05/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Catherine Men 277
                                         parish.
02/05/21     Ray Strong                  Reviewed analysis of 2018 - 2020            0.10      590.00            59.00
                                         parish financial statements.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Louis Pit 300 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.20      225.00            45.00
                                         statements for St Mary Hon 260
                                         parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.20      225.00            45.00
                                         statements for St Mary Aub 210
                                         parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St John of Rochester
                                         Fai 249 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Frances Xavier
                                         Cabrini Roc 358 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Francis and St Clare
                                         Waterloo 366 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.20      225.00            45.00
                                         statements for St Leo Hil 259 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Joseph the Worker
                                         Cly 364 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.30      225.00            67.50
                                         statements for St Luke Gen 344 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.50      225.00           112.50
                                         statements for St Martin de Porres
                                         369 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial              0.50      225.00           112.50
                                         statements for St Kateri Iro 357 parish.


       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 19 of 27
To: James I. Stang                                                                                        Page 19 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for St John Vianney Bat
                                         361 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for St John the Evangelist
                                         Gre 39 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Elizabeth Ann Seton
                                         Ham 335 parish.
02/08/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.40      225.00            90.00
                                         statements for St John the Evangelist
                                         Spencerport 316 parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for St Peter RCP Cli 360
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Of the Holy Family
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Michael Newark 283
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for Transfiguration Pit 336
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Maximilian Kolbe
                                         Ont 353 parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Stanislaus Roe 53
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for St Mary Our Mother
                                         Horseheads 264 parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.30      225.00            67.50
                                         statements for St Rita Web 327 parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Paul Web 331
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial            0.20      225.00            45.00
                                         statements for St Theodore Gates 054
                                         parish.

       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 20 of 27
To: James I. Stang                                                                                         Page 20 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                     Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                Client-Matter: 18456-029583

Date         Name                        Description                               Hours        Rate          Amount
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial             0.30      225.00            67.50
                                         statements for Webster Holy Trinity
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial             0.30      225.00            67.50
                                         statements for St Matthew Liv 339
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial             0.30      225.00            67.50
                                         statements for St Mary of the Lake
                                         Watkins Glen 323 287 parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial             0.30      225.00            67.50
                                         statements for St Patrick Victor 321
                                         parish.
02/09/21     Caroline Bates              Analyzed 2018 - 2020 financial             0.50      225.00           112.50
                                         statements for St Pius Tenth Chi 51
                                         parish.
02/09/21     Jeffrey Shaw                Reviewed status of parish financial        0.20      475.00            95.00
                                         statement analysis.
02/10/21     Matthew Babcock             Spoke with BRG (JS) in regard to parish    0.30      540.00           162.00
                                         financial analysis.
02/10/21     Jeffrey Shaw                Spoke with BRG (MB) regarding parish       0.30      475.00           142.50
                                         financial statement analysis.
02/10/21     Jeffrey Shaw                Reviewed parish financial statement        1.30      475.00           617.50
                                         analysis.
02/11/21     Jeffrey Shaw                Evaluated status of parish financial       0.70      475.00           332.50
                                         statement analysis.
02/12/21     Jeffrey Shaw                Spoke with UCC Counsel (BM)                0.20      475.00            95.00
                                         regarding parish financial analysis.
02/12/21     Jeffrey Shaw                Updated parish financial data analysis.    0.50      475.00           237.50
02/15/21     Jeffrey Shaw                Prepared status update of parish           0.30      475.00           142.50
                                         financial statement analysis.
02/15/21     Jeffrey Shaw                Spoke with UCC Counsel regarding           0.20      475.00            95.00
                                         parish financial statement analysis.
02/16/21     Caroline Bates              Reviewed status of parish financial        0.30      225.00            67.50
                                         analysis.
02/16/21     Caroline Bates              Updated parish financial statement         2.10      225.00           472.50
                                         analysis.
02/16/21     Jeffrey Shaw                Revised parish financial analysis.         0.30      475.00           142.50
02/17/21     Caroline Bates              Revised parish financial statement         2.50      225.00           562.50
                                         analysis.


       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 21 of 27
To: James I. Stang                                                                                        Page 21 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                    Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                               Client-Matter: 18456-029583

Date         Name                        Description                              Hours        Rate          Amount
02/17/21     Caroline Bates              Continued to revise parish financial      1.00      225.00           225.00
                                         statement analysis.
02/17/21     Jeffrey Shaw                Updated parish financial activity         0.60      475.00           285.00
                                         analysis.
02/23/21     Ray Strong                  Analyzed balance sheets for parishes      1.10      590.00           649.00
                                         from 2018 through 2020 for asset
                                         analysis.
02/26/21     Jeffrey Shaw                Evaluated status of parish financial      0.20      475.00            95.00
                                         analysis.
02/26/21     Jeffrey Shaw                Examined documents produced by            1.80      475.00           855.00
                                         Debtor regarding parish financial
                                         information.
03/01/21     Caroline Bates              Analyzed updated parish data received     2.00      225.00           450.00
                                         2.19.21.
03/01/21     Jeffrey Shaw                Updated parish financial analysis.        0.30      475.00           142.50
03/01/21     Jeffrey Shaw                Evaluated outstanding issues              0.20      475.00            95.00
                                         regarding parish financial analysis.
03/02/21     Caroline Bates              Continued to analyze updated parish       2.80      225.00           630.00
                                         data received 2.19.21.
03/03/21     Caroline Bates              Updated analysis of parish data           1.00      225.00           225.00
                                         received 2.19.21.
03/03/21     Caroline Bates              Continued to update analysis of parish    2.50      225.00           562.50
                                         data received 2.19.21.
03/03/21     Jeffrey Shaw                Reviewed parish financial analysis.       0.60      475.00           285.00
03/03/21     Jeffrey Shaw                Prepared summary schedules for            1.50      475.00           712.50
                                         parish asset analysis.
03/09/21     Caroline Bates              Analyzed parish data to determine         0.50      225.00           112.50
                                         change in specific accounts numbers in
                                         parishes received 2.19.21.
03/09/21     Jeffrey Shaw                Evaluated parish financial analysis.      0.20      475.00            95.00
03/09/21     Jeffrey Shaw                Analyzed parish financial data,           2.70      475.00         1,282.50
                                         including identification of follow-up
                                         questions.
03/09/21     Jeffrey Shaw                Spoke with BRG (RS) regarding parish      0.50      475.00           237.50
                                         financial analysis.
03/09/21     Ray Strong                  Spoke with BRG (JS) regarding status      0.50      590.00           295.00
                                         of Parish Balance Sheet analysis.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 22 of 27
To: James I. Stang                                                                                         Page 22 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                     Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                Client-Matter: 18456-029583

Date         Name                        Description                              Hours         Rate          Amount
03/10/21     Caroline Bates              Analyzed parish data to determine          2.10      225.00           472.50
                                         change in specific accounts numbers in
                                         parishes received 2.19.21.
03/10/21     Caroline Bates              Continued to analyze parish data to        0.60      225.00           135.00
                                         determine change in specific accounts
                                         numbers in parishes received 2.19.21.
03/10/21     Jeffrey Shaw                Reviewed status of assignments for         0.10      475.00            47.50
                                         parish financial analysis.
03/10/21     Jeffrey Shaw                Identified follow-up questions             2.80      475.00         1,330.00
                                         regarding parish financial data.
03/10/21     Jeffrey Shaw                Spoke with BRG (RS) regarding parish       0.30      475.00           142.50
                                         financial analysis.
03/10/21     Jeffrey Shaw                Analyzed parish financial data,            1.50      475.00           712.50
                                         including identification of issues for
                                         follow-up.
03/10/21     Ray Strong                  Spoke with BRG (JS) regarding status       0.30      590.00           177.00
                                         of Parish Balance Sheet analysis.
03/10/21     Ray Strong                  Analyzed preliminary Parish Balance        0.50      590.00           295.00
                                         Sheet analysis.
03/11/21     Jeffrey Shaw                Prepared summary schedules of parish       2.30      475.00         1,092.50
                                         financial data.
03/11/21     Jeffrey Shaw                Updated additional information             2.00      475.00           950.00
                                         request related to parish financial
                                         analysis.
03/12/21     Jeffrey Shaw                Updated parish financial schedules.        1.10      475.00           522.50
03/14/21     Jeffrey Shaw                Prepared correspondence for UCC            1.20      475.00           570.00
                                         Counsel regarding parish financial
                                         data.
03/15/21     Jeffrey Shaw                Updated schedules regarding parish         0.90      475.00           427.50
                                         financial data.
03/23/21     Jeffrey Shaw                Reviewed status of parish financial        0.20      475.00            95.00
                                         analysis.
03/25/21     Jeffrey Shaw                Prepared for call with UCC Counsel         0.50      475.00           237.50
                                         regarding parish financial analysis.
03/25/21     Jeffrey Shaw                Spoke with UCC Counsel (BM)                0.30      475.00           142.50
                                         regarding parish financial analysis.
                                         Total for Task Code 302.00               198.30                    68,710.50




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 23 of 27
To: James I. Stang                                                                                         Page 23 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                     Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                Client-Matter: 18456-029583

Date         Name                         Description                              Hours        Rate          Amount

Task Code: 600.00 - Claims / Liability Analysis (General)
11/18/20     Matthew Babcock               Analyzed unsecured claims.               0.50      515.00           257.50
03/11/21     Jeffrey Shaw                 Prepared request for claims data.         0.10      475.00            47.50
03/29/21     Jeffrey Shaw                 Evaluated status of claim register        0.20      475.00            95.00
                                          analysis.
                                          Total for Task Code 600.00                0.80                       400.00

Task Code: 1010.00 - Employment Application
07/14/20     Ray Strong                Prepared draft employment                    0.30      565.00           169.50
                                       application.
07/15/20     Ray Strong                   Updated draft employment                  0.30      565.00           169.50
                                          application.
07/22/20     Ray Strong                   Revised employment application with       0.60      565.00           339.00
                                          updates.
07/27/20     Ray Strong                   Finalized declaration for employment      0.20      565.00           113.00
                                          application.
08/17/20     Ray Strong                   Reviewed confidentiality agreement        0.30      565.00           169.50
                                          sent by counsel, including review by
                                          BRG inhouse counsel.
09/17/20     Ray Strong                   Examined confidentiality agreement        0.20      565.00           113.00
                                          sent by counsel for execution.
                                          Total for Task Code 1010.00               1.90                     1,073.50

Task Code: 1020.00 - Meeting Preparation & Attendance
08/14/20     Ray Strong                 Attended call with committee counsel        0.50      565.00           282.50
                                        to kickoff assignments in matter.
09/18/20     Matthew Babcock              Spoke with UCC Counsel and BRG (RS)       0.60      515.00           309.00
                                          in regard to initial analysis to be
                                          performed.
09/18/20     Ray Strong                   Attended call with counsel and BRG        0.60      565.00           339.00
                                          team (MB) to discuss scope of near-
                                          term assignments.
10/22/20     Ray Strong                   Attended weekly call with Committee       0.40      565.00           226.00
                                          to discuss analyses performed to date.
10/22/20     Ray Strong                   Analyzed case documents in                0.50      565.00           282.50
                                          preparation for call with Committee.
10/22/20     Ray Strong                   Attended call with Committee counsel      0.90      565.00           508.50
                                          to prepare for Committee call.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 24 of 27
To: James I. Stang                                                                                          Page 24 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                      Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                 Client-Matter: 18456-029583

Date         Name                        Description                                Hours        Rate          Amount
10/29/20     Matthew Babcock             Prepared outline for upcoming               0.60      515.00           309.00
                                         meeting with Debtors.
10/29/20     Matthew Babcock             Spoke with UCC Counsel in regard to         0.30      515.00           154.50
                                         upcoming meeting with Debtors.
10/29/20     Ray Strong                  Updated draft outline for discussion        0.60      565.00           339.00
                                         with CFO.
10/29/20     Ray Strong                  Attended call with counsel regarding        0.30      565.00           169.50
                                         preparation for discussion with CFO.
11/02/20     Matthew Babcock             Prepared for meeting with Debtor,           0.90      515.00           463.50
                                         including review of audits, monthly
                                         operating reports, parish financials
                                         and other documents / data.
11/02/20     Ray Strong                  Analyzed case documentation                 1.50      565.00           847.50
                                         provided by Debtor in preparation for
                                         interview with Debtor CFO.
11/02/20     Ray Strong                  Analyzed financial statements /             1.60      565.00           904.00
                                         information provided by Debtor in
                                         preparation for interview with Debtor
                                         CFO.
11/02/20     Ray Strong                  Prepared for meeting with Debtor.           1.60      565.00           904.00
11/03/20     Matthew Babcock             Prepared for call with Debtor's CFO.        0.30      515.00           154.50
11/03/20     Matthew Babcock             Spoke with Debtor's CFO and                 0.90      515.00           463.50
                                         accounting staff.
11/03/20     Matthew Babcock             Reviewed results / notes of interview       1.80      515.00           927.00
                                         with Debtor CFO.
11/03/20     Ray Strong                  Followed-up with UCC Counsel                1.80      565.00         1,017.00
                                         regarding issues raised during call with
                                         CFO.
11/03/20     Ray Strong                  Attended interview of Debtor CFO via        0.80      565.00           452.00
                                         Zoom conference call (partial call).
11/03/20     Ray Strong                  Attended conference call with UCC           0.50      565.00           282.50
                                         counsel to discuss Debtor CFO
                                         interview issues.
04/12/21     Ray Strong                  Attended conference call with UCC           2.20      590.00         1,298.00
                                         Counsel (IS, BM) regarding asset
                                         investigation issues.
                                         Total for Task Code 1020.00                19.20                    10,633.00




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 25 of 27
To: James I. Stang                                                                                          Page 25 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                      Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                                 Client-Matter: 18456-029583

Date         Name                         Description                               Hours        Rate          Amount

Task Code: 1060.00 - Fee Application Preparation & Hearing
02/05/21     Jeffrey Shaw                Updated fee application, including          1.70      475.00           807.50
                                         review / categorization of time entries
                                         (July - December 2020).
02/08/21     Jeffrey Shaw                 Revised fee application, including         0.50      475.00           237.50
                                          review / categorization of time entries
                                          (July - December 2020).
02/09/21     Jeffrey Shaw                 Updated fee application, including         1.70      475.00           807.50
                                          review / categorization of time entries
                                          (July - December 2020).
03/22/21     Jeffrey Shaw                 Revised fee application, including         0.70      475.00           332.50
                                          review / categorization of time entries
                                          (July - December 2020).
03/22/21     Jeffrey Shaw                 Revised fee application.                   0.20      475.00            95.00
03/23/21     Matthew Babcock              Prepared 1st interim fee application.      0.30      540.00           162.00
03/24/21     Jeffrey Shaw                 Responded to emails regarding fee          0.50      475.00           237.50
                                          application.
03/24/21     Jeffrey Shaw                 Updated fee application, including         0.50      475.00           237.50
                                          review / categorization of time entries
                                          (July - December 2020).
03/24/21     Jeffrey Shaw                 Prepared invoice for fee application.      1.50      475.00           712.50
03/25/21     Jeffrey Shaw                 Prepared narrative for fee application.    2.30      475.00         1,092.50
03/25/21     Jeffrey Shaw                 Prepared schedules for fee                 1.10      475.00           522.50
                                          application.
03/26/21     Jeffrey Shaw                 Updated fee application.                   0.60      475.00           285.00
03/29/21     Matthew Babcock              Updated 1st fee application.               0.30      540.00           162.00
03/29/21     Jeffrey Shaw                 Finalized fee application.                 0.50      475.00           237.50
03/29/21     Jeffrey Shaw                 Revised narrative for fee application.     1.80      475.00           855.00
03/29/21     Jeffrey Shaw                 Reviewed status of fee application.        0.20      475.00            95.00
03/29/21     Ray Strong                   Analyzed fee application from July         0.30      590.00           177.00
                                          2020 through December 2020 for
                                          finalization.
04/01/21     Jeffrey Shaw                 Prepared correspondence regarding          0.20      475.00            95.00
                                          fee application.
04/07/21     Jeffrey Shaw                 Responded to inquiry regarding fee         0.50      475.00           237.50
                                          application time descriptions / codes.




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 26 of 27
To: James I. Stang                                                                                    Page 26 of 26
c/o: Pachulski Stang Ziehl & Jones                                                                Invoice # 116386
RE: UCC Roman Catholic Diocese of Rochester                                           Client-Matter: 18456-029583

Date         Name                        Description                         Hours         Rate          Amount
05/28/21     Jeffrey Shaw                Prepared correspondence regarding     0.20      475.00            95.00
                                         fee application status.
                                         Total for Task Code 1060.00          15.60                     7,483.50

Professional Services                                                        273.10                   100,202.00




       Case 2-19-20905-PRW, Doc 1259-1, Filed 08/25/21, Entered 08/25/21 14:01:31,
               Description: Exhibit A - Jul 2020 - May 2021 Invoice, Page 27 of 27
